DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude”  granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11419110. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, 12: US-11419110 teaches a method of a user equipment (UE), comprising: blindly detecting a first transmission time interval (TTI) resource block (RB) set allocated for a first TTI (claim 1: ‘blindly detect a short transmission time interval (TTI) resource block (RB) set allocated for a short TTI’); processing, for transmission to a base station, control information within the first TTI over the first TTI RB set within a first physical uplink control channel (PUCCH) (claim 1: ‘process, for transmission to a base station, control information within the short TTI over the short TTI RB set within a short physical uplink control channel (S-PUCCH)’), wherein the first TTI is shorter in time than a legacy TTI that has a duration of at least one (1) millisecond, and wherein the first PUCCH is a subset of resources available for a first physical uplink shared channel (PUSCH) and the first PUSCH is a subset of resources available for a PUSCH transmission (claim 1: ‘wherein the short TTI is shorter in time than a legacy TTI that has a duration of at least one (1) millisecond, and wherein the S-PUCCH is a subset of resources available for a short physical uplink shared channel (S-PUSCH) and the S-PUSCH 1s a subset of resources available for a PUSCH transmission’), and resources for the first TTI are allocated dynamically using a downlink control information (DCI) format on a physical downlink control channel (PDCCH) (claim 1: ‘resources for the short TTI are allocated dynamically using a downlink control information (DCI) format on a physical downlink control channel (PDCCH)’); processing, for transmission to the base station, data within the first TTI over the first TTI RB set within the first PUSCH (claim 1: ‘process, for transmission to the base station, data within the short TTI over the short TTI RB set within the S-PUSCH’), the data communicated over the first TTI RB set allocated for the first TTI that is equal to or less than one (1) millisecond (ms) being in a same frequency of alternative data being transmitted using the legacy TTI (claim 1: ‘the data communicated over the short TTI RB set allocated for the short TTI that is equal to or less than one (1) millisecond (ms) being in a same frequency of alternative data being transmitted using the legacy TTI’), wherein frequency regions of the legacy TTI and the first TTI are interleaved for a downlink while the legacy TTI and the first TTI are designated as a continuous frequency region for an uplink (claim 1: ‘wherein frequency regions of the TTI and the short TTI are interleaved for a downlink while the legacy TTI and the short TTI are designated as a continuous frequency region for an uplink’); generating a bundled first TTI by bundling the first TTI with one or more additional first TTI (claim 1: ‘generate a bundled short TTI by bundling the short TTI with one or more additional short TTI’); using a defined DCI format in the first TTI control region to determine a number of the bundled first TTI (claim 1: ‘use a defined DCI format in the short TTI control region to determine a number of the bundled short TTI’); and accommodating base station scheduling for the bundled first TTI (claim 1: ‘accommodate base station scheduling for the bundled short TTI’).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466